 
Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





CCH II, LLC


and


CCH II CAPITAL CORP.


as Issuers


CHARTER COMMUNICATIONS HOLDINGS, LLC


as Parent Guarantor


10.25% Senior Notes due 2013


FIRST SUPPLEMENTAL INDENTURE


Dated as of July 2, 2008


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,


as Trustee





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 


FIRST SUPPLEMENTAL INDENTURE dated as of July 2, 2008 (this “Supplemental
Indenture”), among CCH II, LLC, a Delaware limited liability company, CCH II
CAPITAL CORP., a Delaware corporation (collectively, the “Issuers”), Charter
Communications Holdings, LLC, a Delaware limited liability company (the “Parent
Guarantor”) and The Bank of New York Mellon Trust Company, N.A. (the “Trustee”).
 
WHEREAS, the Issuers, the Parent Guarantor and the Trustee have entered into an
Indenture dated as of September 14, 2006 (the “Indenture”), relating to the
Issuers’ 10.25% Senior Notes due 2013 (the “Outstanding 10.25% Notes”);
 
WHEREAS, the Issuers and the Parent Guarantor desire and have requested that the
Trustee join them in the execution and delivery of this Supplemental Indenture
in order to establish and provide for the issuance by the Issuers of an
additional $364,197,000 aggregate principal amount of 10.25% Notes due 2013 (the
“Additional 10.25% Notes”);
 
WHEREAS, Section 2.17 of the Indenture provides for the issuance of Additional
Notes and Section 9.01(3) of the Indenture permits supplementing the Indenture
to establish a series of Additional Notes without the consent of any Holders;
 
WHEREAS, the Additional 10.25% Notes shall constitute Additional Notes pursuant
to the Indenture;
 
WHEREAS, the conditions set forth in the Indenture for the execution and
delivery of this Supplemental Indenture have been complied with; and
 
WHEREAS, all things necessary to make this Supplemental Indenture a valid
supplement to the Indenture pursuant to its terms and the terms of the Indenture
have been done.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
GENERAL TERMS AND CONDITIONS OF THE ADDITIONAL 10.25% NOTES.
 
SECTION 1.01. DESIGNATION OF NOTES.
 
The changes, modifications and supplements to the Indenture effected by this
Supplemental Indenture shall be applicable only with respect to, and govern the
terms of, the Additional 10.25% Notes and shall not apply to any other Notes
that have been or may be issued under the Indenture unless a supplemental
indenture with respect to such other Notes specifically incorporates such
changes, modifications and supplements.  Pursuant to this Supplemental
Indenture, there is hereby designated an additional $364,197,000 aggregate
principal amount of the series of Notes under the Indenture entitled “10.25%
Senior Notes due 2013.”
 
SECTION 1.02. OTHER TERMS OF THE NOTES.
 
(a) Without limiting the foregoing provisions of this Article I, the terms of
the Additional 10.25% Notes shall be as set forth in the form of Note set forth
in Exhibit A and Exhibit B hereto and as provided in the Indenture, as
supplemented by this Supplemental Indenture.  The Additional 10.25% Notes shall
initially be evidenced by a temporary Global Note (the “Temporary Global Note”)
in the form of Exhibit A hereto.  The Additional 10.25% Notes shall have the
same terms, including without limitation, the same maturity date, interest rate,
redemption and other provisions and interest payment dates as
 


 
 

--------------------------------------------------------------------------------

 
 
the Outstanding 10.25% Notes, and will be part of the same series as the
Outstanding 10.25% Notes, except that interest will accrue from the date of
issuance thereof and the Temporary Global Note will not be fungible for trading
purposes with, and will initially bear different CUSIP and ISIN numbers than the
Outstanding 10.25% Notes.  For all purposes under the Indenture, the term
“Notes” shall include the Outstanding 10.25% Notes and the Additional 10.25%
Notes.
 
(b)  The Additional 10.25% Notes shall be issued on July 2, 2008.
 
SECTION 1.03. DEFINITIONS.
 
(a) Capitalized terms used herein but not otherwise defined shall have the
respective meanings assigned thereto in the Indenture.
 
(b) Solely for purposes of this Supplemental Indenture and the Additional 10.25%
Notes and except as otherwise expressly provided or unless the context otherwise
requires, the following terms shall have the indicated meanings (such meanings
shall apply equally to both the singular and plural forms of the respective
terms):
 
“2008 Registration Rights Agreement” means the exchange and registration rights
agreement dated as of the date of this Supplemental Indenture among the Issuers,
the Parent Guarantor and the Dealer Managers.
 
“Dealer Managers” means Banc of America Securities LLC and Citigroup Global
Markets Inc.
 
“Resale Restriction Termination Date” means, for any Transfer Restricted Note
(or beneficial interest therein) the date on which the Issuers instruct the
Trustee in writing to remove the Private Placement Legend from the Transfer
Restricted Notes in accordance with the procedures described in this
Supplemental Indenture (which instruction is expected to be given on or about
the one-year anniversary of the issuance of such Transfer Restricted Note).
 
ARTICLE II
ADDITIONAL ISSUANCE OF ADDITIONAL 10.25% NOTES.
 
Additional 10.25% Notes in the aggregate principal amount equal to $364,197,000
may, upon execution of this Supplemental Indenture, be executed by the Issuers
and delivered to the Trustee for authentication, and the Trustee shall thereupon
authenticate and make available for delivery such Additional 10.25% Notes
pursuant to Section 2.02 of the Indenture and Section 1.02 of this Supplemental
Indenture.
 
 
ARTICLE III
MISCELLANEOUS.
 
SECTION 3.01. AMENDMENT AND SUPPLEMENT.
 
This Supplemental Indenture or the Additional 10.25% Notes may be amended or
supplemented as provided for in the Indenture.
 


 
2

--------------------------------------------------------------------------------

 


SECTION 3.02. CONFLICTS.
 
In the event of any conflict between this Supplemental Indenture and the
Indenture, the provisions of this Supplemental Indenture shall prevail.
 
SECTION 3.03. LEGENDS.
 
(a) (i) Each Global Note representing Additional 10.25% Notes shall bear the
legend set forth in Section 2.06(f)(ii) of the Indenture.
 
(b) Additional 10.25% Notes that are Transfer Restricted Notes (and all Notes
issued in exchange therefor or substitution thereof prior to the Resale
Restriction Termination Date) shall bear, in lieu of the legend set forth in
Section 2.06(f)(i) of the Indenture, a Private Placement Legend substantially in
the form set forth below:
 
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.  THE HOLDER OF
THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF
OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) ON WHICH THE COMPANY INSTRUCTS THE TRUSTEE THAT THIS
RESTRICTIVE LEGEND SHALL BE DEEMED REMOVED (WHICH INSTRUCTION IS EXPECTED TO BE
GIVEN ON OR ABOUT THE ONE-YEAR ANNIVERSARY OF THE ISSUANCE OF THIS SECURITY),
ONLY (A) TO THE ISSUERS OR PARENT GUARANTOR, (B) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO
LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE
IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT
TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE
SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF THE
SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR
OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES
ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’ AND PARENT
GUARANTOR’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.  THIS LEGEND
 


 
3

--------------------------------------------------------------------------------

 


SHALL BE DEEMED REMOVED WITHOUT FURTHER ACTION OF THE ISSUERS, THE TRUSTEE OR
ANY HOLDER AT SUCH TIME AS THE COMPANY INSTRUCTS THE TRUSTEE IN WRITING TO
REMOVE SUCH LEGEND IN ACCORDANCE WITH THE SUPPLEMENTAL INDENTURE.”
 
(c) Temporary Global Regulation S Legend.  Any Regulation S Temporary Global
Security representing Additional 10.25% Notes shall bear, in lieu of the legend
set forth in Section 2.06(f)(iii) of the Indenture, the Temporary Global
Regulation S Legend substantially in the form set forth below:
 
“THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE TRANSFERRED IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS.  TERMS USED ABOVE HAVE
THE MEANINGS GIVEN TO THEM IN REGULATION S UNDER THE SECURITIES ACT.”
 


SECTION 3.04. APPLICABLE PROCEDURES FOR DELEGENDING.
 
(a) Promptly after one year has elapsed following (i) the date of original
issuance of Additional 10.25% Notes or (ii) if the Issuers have issued any
Additional Notes with the same terms and the same CUSIP number as the Additional
10.25% Notes under Section 2.17 of the Indenture within one year following the
last date of original issuance of Additional 10.25% Notes, the last date of
original issuance of such Additional Notes, then, if the Additional 10.25% Notes
(including any Additional Notes with the same terms and the same CUSIP number as
the Additional 10.25% Notes) are freely tradable pursuant to Rule 144 under the
Securities Act (or otherwise) without volume restrictions by Holders who are not
Affiliates of the Issuers, the Issuers shall:
 
(i) instruct the Trustee in writing to remove the Private Placement Legend
described in Section 3.03 above from the Additional 10.25% Notes by delivering
to the Registrar an Opinion of Counsel reasonably satisfactory to the Issuers
and the Trustee to the effect that neither such legend nor the related
restrictions on transfer are required in order to maintain compliance with the
provisions of the Securities Act, and upon such instruction the Private
Placement Legend shall be deemed removed from any Global Notes representing such
Additional 10.25% Notes without further action on the part of Holders;
 
(ii) notify Holders of the Additional 10.25% Notes that the Private Placement
Legend has been removed or deemed removed; and
 
(iii) notify the Trustee by delivering to the Trustee a certificate reasonably
satisfactory to the Trustee and instruct DTC to change the CUSIP number for the
Additional 10.25% Notes to an unrestricted CUSIP number.
 
In no event will the failure of the Issuers to provide any notice set forth in
this paragraph or of the Trustee to remove the Private Placement Legend
constitute a failure by the Issuers to comply with any of their covenants or
agreements set forth in the Indenture.  Any Transfer Restricted Note (or
security issued in exchange or substitution therefor) as to which such
restrictions on transfer shall have expired in accordance with their terms may,
upon surrender of such Transfer Restricted Note for exchange to the Registrar in
accordance with the provisions of Article Two of the Indenture, be exchanged for
a new Note or
 


 
4

--------------------------------------------------------------------------------

 


Notes, of like tenor and aggregate principal amount, which shall not bear the
Private Placement Legend required by Article Two of the Indenture and Section
3.03 hereof.  The Company shall notify the Trustee in writing upon the
occurrence of the Resale Restriction Termination Date and promptly after a
Registration Statement with respect to the Notes has been declared effective
under the Securities Act.
 
(b) Notwithstanding any provision of this Section 3.04 or Article Two of the
Indenture to the contrary, in the event that Rule 144 as promulgated under the
Securities Act (or any successor rule) is amended to change the one-year holding
period thereunder (or the corresponding period under any successor rule), from
and after receipt by the Trustee of the Opinion of Counsel provided for in
Section 2.16(e) of the Indenture, (i) each reference in this Section 3.04 above
to “one year” and in the Private Placement Legend set forth in Section 3.03 to
“ONE YEAR” shall be deemed for all purposes hereof to be references to such
changed period, and (ii) all corresponding references in the Additional 10.25%
Notes (including the definition of Resale Restriction Termination Date) and the
Private Placement Legends thereon shall be deemed for all purposes hereof to be
references to such changed period, provided that such changes shall not become
effective if they are otherwise prohibited by, or would otherwise cause a
violation of, the then-applicable federal securities laws.  The provisions of
this Section 3.04(b) will not be effective until such time as the Opinion of
Counsel have been received by the Trustee hereunder.  This Section 3.04(b) shall
apply to successive amendments to Rule 144 (or any successor rule) changing the
holding period thereunder.
 
SECTION 3.05. GOVERNING LAW.
 
THIS SUPPLEMENTAL INDENTURE AND THE ADDITIONAL 10.25% NOTES SHALL BE GOVERNED
BY,  AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO
THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.  EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL INDENTURE OR THE ADDITIONAL
10.25% NOTES.
 
SECTION 3.06. COUNTERPARTS.
 
The parties may sign any number of copies of this Supplemental Indenture.  Each
signed copy shall be an original, but all of them together represent the same
agreement.  One signed copy is enough to prove this Supplemental Indenture.
 
SECTION 3.07. RATIFICATION.
 
The Indenture, as supplemented by this Supplemental Indenture, shall remain in
full force and effect and is in all respects ratified and confirmed.
 
SECTION 3.08. SEVERABILITY.
 
In case any one or more of the provisions contained in this Supplemental
Indenture or in the Additional 10.25% Notes, as the case may be, shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect or impair any other
provisions of this Supplemental Indenture or of such Notes.
 


 
5

--------------------------------------------------------------------------------

 


SECTION 3.09. TRUSTEE DISCLAIMER.
 
The recitals contained herein shall be taken as the statements of the Issuers,
and the Trustee assumes no responsibility for their correctness.  The Trustee
makes no representations as to the validity or sufficiency of this Supplemental
Indenture.
 
[Signature pages follow.]


 
6

--------------------------------------------------------------------------------

 


SIGNATURES
 
IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to be
duly executed, all as of the date first above written.
 
 
CCH II, LLC, as an Issuer
 
By:           s/ Eloise E. Schmitz
Name: Eloise E. Schmitz
Title:   Executive Vice President and
        Chief Financial Officer
 
CCH II CAPITAL CORP., as an Issuer
 
By:           s/ Eloise E. Schmitz
Name:  Eloise E. Schmitz
Title: Executive Vice President and
            Chief Financial Officer




CHARTER COMMUNICATIONS HOLDINGS, LLC, as Parent Guarantor
 
By:           s/ Eloise E. Schmitz
Name:  Eloise E. Schmitz
Title:  Executive Vice President and
            Chief Financial Officer
 




[Signature Page to the 2013 First Supplemental Indenture]
 
 

--------------------------------------------------------------------------------

 




 
 
THE BANK OF NEW YORK  MELLON TRUST COMPANY, N.A., as Trustee

 
By:
s/ Mary Callahan

 
Name:  Mary Callahan

 
Title:  Vice President



[Signature Page to the 2013 First Supplemental Indenture]
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF TEMPORARY GLOBAL NOTE
 


 
[SEE ATTACHED]
 


A-1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF PERMANENT GLOBAL NOTE
 


 
[SEE ATTACHED]
 




B-1
 
 

--------------------------------------------------------------------------------

 

